Citation Nr: 1511793	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  09-43 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah

 
THE ISSUES

1.  Entitlement to service connection for left lower extremity radiculopathy, to include as secondary to service-connected spine disabilities.  

2.  Entitlement to service connection for left upper extremity radiculopathy, to include as secondary to service-connected spine disabilities.

3.  Entitlement to service connection for a liver disability, to include as due to service in Southwest Asia.  

4.  Entitlement to service connection for Stevens-Johnson syndrome, to include as due to service in Southwest Asia.

5.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disabilities.  

6.  Entitlement to service connection for sleep apnea, to include as due to service in Southwest Asia.

7.  Entitlement to service connection for a lung disability, to include as due to service in Southwest Asia.  

8.  Entitlement to service connection for gallstones, to include as due to service in Southwest Asia.

9.  Entitlement to an initial rating in excess of 50 percent prior to June 9, 2011, and to a rating in excess of 70 percent beginning June 9, 2011, for posttraumatic stress disorder (PTSD).  

10.  Entitlement to an initial rating in excess of 40 percent for a low back disability.  

11.  Entitlement to an initial rating in excess of 10 percent prior to August 23, 2006, and to a rating in excess of 20 percent beginning April 30, 2008, for a right shoulder disability.  

12.  Entitlement to an initial compensable rating prior to August 23, 2006, and to a rating in excess of 20 percent beginning April 30, 2008, for a neck disability.  

13.  Entitlement to an initial compensable rating for bilateral hearing loss disability.  

14.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	James M. McElfresh II, Agent


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active service from June 1983 to September 1983, November 1986 to January 1990, from March 2003 to September 2003, from January 2005 to June 2006, and from August 2006 to April 2008.  

This case comes before the Board of Veterans' Appeals (Board) from October 2006, March 2009, April 2009, July 2011, January 2012 and May 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

In connection with this appeal, the Veteran testified at a videoconference hearing before a Veterans Law Judge in July 2012 on the issues of entitlement to service connection for left upper and lower extremity radiculopathy, a liver disability, Stevens-Johnson syndrome, erectile dysfunction; and entitlement to increased ratings for PTSD and a low back disability.  However a complete transcript of that hearing was unable to be made.  The Veteran was sent a letter in October 2012 advising him of the incomplete transcript and asking whether he would like the opportunity to again present testimony before a member of the Board.  In an October 2012 statement, the Veteran requested that he be provided another hearing before a member of the Board.  In response to a hearing clarification letter, the Veteran submitted a July 2014 statement in which he withdrew the request for another hearing on the issues addressed at the July 2012 Board hearing.  Therefore, that hearing request is deemed to have been properly withdrawn.

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in November 2014 on the issues of entitlement to increased ratings for low back and right shoulder disabilities and accepted that hearing in lieu of an in-person hearing before a member of the Board.  A transcript of that hearing has been associated with the record.    

A September 2014 Board decision decided the issues of entitlement to service connection for hypertension and of entitlement to increased ratings for headaches and allergic rhinitis.  A review of the record shows that the Veteran has not been issued a rating decision implementing the September 2014 Board decision.  Nonetheless, those issues were finally decided and are no longer on appeal before the Board.  The Board has limited its consideration accordingly.

The Board notes that the issue of whether the denial of entitlement to service connection for sleep apnea in a July 2011 rating decision constituted clear and unmistakable error (CUE) was certified to the Board for appellate consideration.  However, a review of the record shows that in January 2012, the Veteran submitted a timely notice of disagreement with the July 2011 denial of entitlement to service connection for sleep apnea.  Therefore, the issue before the Board has been recharacterized accordingly.  

Additionally, the Board notes that the issue of whether new and material evidence was received to reopen a claim of entitlement to service connection for a lung disability was certified to the Board for appellate review.  However, a review of the record shows that in January 2012, the Veteran submitted a timely notice of disagreement with the July 2011 denial of entitlement to service connection for a lung disability.  Therefore, the issue before the Board has been recharacterized accordingly.

The issue of entitlement to an increased initial rating for a right shoulder disability has been dismissed.  However, a new claim of entitlement to an increased rating for a right shoulder disability was raised at the Veteran's November 2014 Board hearing.  That issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2014). 

The issues of entitlement to service connection for left upper and lower extremity radiculopathy, a liver disability, Stevens-Johnson syndrome and staphylococcus infection, erectile dysfunction, sleep apnea, a lung disability, and gallstones; entitlement to increased ratings for PTSD and a low back disability; and entitlement to TDIU are REMANDED to the AOJ.


FINDING OF FACT

Prior to the promulgation of a decision on the appeal of the issues of entitlement to increased initial ratings for a right shoulder disability, a neck disability, and bilateral hearing loss disability; the Veteran submitted a written statement in January 2009 withdrawing his appeal with respect to those issues.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issues of entitlement to increased initial ratings for a right shoulder disability, a neck disability, and bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 7105(a), 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.204(b)(c) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. § 20.200 (2014).  A substantive appeal may be withdrawn in writing by an appellant or the authorized representative at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b) (2014).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.

The record shows that the Veteran filed a timely notice of disagreement with the initial ratings assigned for right shoulder, neck, and bilateral hearing loss disabilities in an October 2006 rating decision.  In May 2008, the Veteran perfected an appeal of those issues. 

In a written statement received in January 2009, the Veteran stated that he wanted to withdraw the appeal with respect to the issues of entitlement to increased initial ratings for a right shoulder disability, a neck disability, and bilateral hearing loss disability.  As the Veteran has withdrawn the substantive appeal with respect to those issues, the Board does not have jurisdiction to decide an appeal of those issues.  Therefore, the appeal with respect to those issues must be dismissed.  38 C.F.R. § 20.204 (2014).


ORDER

The appeal of entitlement to an initial rating in excess of 10 percent prior to August 23, 2006, and to a rating in excess of 20 percent beginning April 30, 2008, for a right shoulder disability is dismissed.  

The appeal of entitlement to an initial compensable rating prior to August 23, 2006, and to a rating in excess of 20 percent beginning April 30, 2008, for a neck disability is dismissed.  

The appeal of entitlement to an initial compensable rating for bilateral hearing loss disability is dismissed.





REMAND

The Board finds that additional development is required before the remaining claims on appeal are decided.  

The Veteran submitted a statement in March 2012 that constitutes a timely notice of disagreement with the denial of entitlement to TDIU in the January 2012 rating decision.  A review of the record shows that the Veteran was not issued a statement of the case in response to that notice of disagreement.  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

With regard to the issues of entitlement to service connection for sleep apnea, a lung disability, and gallstones; the Board notes that in the January 2013 substantive appeal with respect to those issues, the Veteran requested that he be provided an in-person hearing before a member of the Board.  A review of the record shows that the Veteran has not been provided the requested hearing with respect to those issues.  Because in-person hearings before the Board are scheduled by the RO, a remand is required.  38 C.F.R. § 20.704 (2014).  While the Veteran has appeared at a hearing on other issues, and has declined a rehearing on other issues, he has not been provided a hearing concerning service connection for sleep apnea, a lung disability, and gallstones.

In the September 2014 remand, the Board directed that the Veteran be provided VA examinations to determine the nature and etiology of erectile dysfunction, Stevens-Johnson syndrome, and a liver disability.  In the September 2014 remand, the Board also directed that the Veteran be provided VA examinations to determine the current level of severity of all impairment resulting from PTSD and a low back disability, to include whether the Veteran had left upper and lower extremity radiculopathy as a result of service-connected spine disabilities.  There is no indication from the record that the Veteran has been provided the directed examinations and yet.

Therefore, the Board finds that the development conducted does not comply with the directives of the September 2014 remand.  Compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Board finds that the Veteran should be scheduled for the appropriate VA examinations to determine the nature and etiology of any currently present erectile dysfunction, Stevens-Johnson syndrome, and liver disability; and to determine the current level of severity of all impairment resulting from his service-connected PTSD and low back disability, to include whether he has left upper and lower radiculopathy as a result of his service-connected spine disabilities.  

Additionally, attempts to identify and obtain current treatment records should be made before a decision is made in this case.   

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Issue a statement of the case on the issue of entitlement to TDIU.  Inform the Veteran of the requirements to perfect an appeal.  If the Veteran perfects an appeal, return that issue to the Board.

2.  Schedule the Veteran for an in-person hearing before the Board on the issues of entitlement to service connection for sleep apnea, a lung disability, and gallstones.  Notify the Veteran and his representative of the date, time, and location of the hearing.

3.  Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.

4.  Then, schedule the Veteran for VA examinations to determine the nature and etiology of any currently present erectile dysfunction, liver disability, and Stevens-Johnson syndrome.  Any indicated studies should be performed.  The rationale for all opinions expressed must be provided.  The examiners should provide the following opinions:  

a.  Based upon the examination results and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any identified erectile dysfunction was caused or aggravated by any service-connected disabilities.  

b.  Based upon the examination results and a review of the record, identify any currently present liver disabilities and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any identified liver disability had its onset during active service or is otherwise etiologically related to active service, to include service in Southwest Asia and periods of active duty for training; or is the result of an injury sustained during inactive duty for training.  

c.  Based upon the examination results and a review of the record, make a determination as to whether the Veteran has Stevens-Johnsons syndrome and if so, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that Stevens-Johnson syndrome is related to active service, to include service in Southwest Asia or the result of an adverse reaction to Bactrim.  

5.  Also, schedule the Veteran for a VA examination to determine the current level of severity of all impairment resulting from his PTSD.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed.  The examiner should provide all information required for rating purposes.  The examiner should provide an opinion regarding the level of occupational and social impairment caused by PTSD.  In addition, the examiner should state whether it is at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation due to the combine effects of the service-connected disabilities.  If the Veteran is felt capable of work, the examiner should state what type and what accommodations would be needed due to the service-connected disabilities.

6.  Also, schedule the Veteran for a VA examination to determine the current level of severity of all impairment resulting from his low back disability.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed.  The examiner should provide all information required for rating purposes, to include range of motion and should state whether there is any additional loss of function due to such factors as painful motion, weakened motion, excess motion, incoordination, or fatigability.  The examiner should also state whether it is at least as likely as not (50 percent or greater probability) that the Veteran has left upper or lower radiculopathy as a result of service-connected spine disabilities.

7.  Then, readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


